Title: John Quincy Adams to Louisa Catherine Johnson, 17 June 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague June 17. 1796.
          
          I have just received from my good friend Hall, a Letter of the 8th: instt: which is precious to me not only as it comes from him, but because it gives me the information that you were well. He delights in giving pleasure to his friends, and he knows very well how to do it; for his letter speaks of you, as you deserve, and that could not fail of giving the highest gratification to me.
          The violent storm that blew two days after that of my departure from London, had occasioned as he mentions some anxiety on my account. You had your share of it I readily believe, but I hope and trust you exercised and discovered the species of Fortitude, of which we have often conversed: not precisely what you mean by Philosophy, but a certain strength of mind, which improves and adorns even female sensibility without diminishing its force.
          I know not to what philosophy I can reconcile, what I certainly cannot deny, an involuntary satisfaction which I felt upon being informed that my friends were anxious on my account. As I know that anxiety is an uneasy sentiment I ought to wish that it had not been felt by those I love, and especially that I had not been the cause; but it is a proof of regard, and a selfish feeling is gratified with the proof, without perhaps weighing sufficiently the uneasiness. I am

willing to believe too that the pleasure anticipated from the news of my safety, and the idea of your anxiety being relieved by it had a great share in forming my pleasant sensations, and I am sure that the greatest part of my pleasure arose from hearing that you, and all the family were so recently well.
          I had in fact just got into a harbour where the vessel could lay safely at Anchor when that little hurricane came on; and although I could not get on shore, I could with the same degree of security hear the winds whistle and the tempests roar, as if I had been on the firmest ground. The rage of the winds had therefore no other operation upon me, than to keep me one day longer upon my voyage, and I hope that before this time you have received my letter announcing my arrival here three days after I left London.
          Mr: Hull told me that he would deliver the miniature, in a fortnight at latest after the time when I came away. If he has been as good as his word you have it ere now. I have a curiosity to know whether it meets your approbation. The likeness cannot I think be mistaken. Mr: Hull in his Execution wants a little assistance from the Graces, but in this instance, that deficiency, became a capital qualification.
          I am at this moment looking at Mr: Birch’s young lady, and using all my little eloquence to sollicit a smile from her countenance. It has indeed become one of my favourite occupations. Hitherto she continues inexorable, and seems to tell me, that she knows her power and is sure to please me let her look how she will. So I shall resign the hope of a perpetual smile from the image, and comfort myself with the hope of an occasional one from the original.
          Farewell. Remember me with respect and affection to your Pappa and Mamma, and to your Sisters.— I live yet in hope of hearing soon from you directly, and remain ever faithfully your’s
          
            J. Q. Adams.
          
        